

114 S1257 IS: Department of Veterans Affairs Employee Fairness Act of 2015
U.S. Senate
2015-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1257IN THE SENATE OF THE UNITED STATESMay 7, 2015Mr. Brown (for himself, Mr. Sanders, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to modify authorities relating to the collective bargaining
			 of employees in the Veterans Health Administration, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Department of Veterans Affairs Employee Fairness Act of 2015. 2.Modification of authorities on collective bargaining of employees of the Veterans Health AdministrationSection 7422 of title 38, United States Code, is amended—
 (1)by striking subsections (b), (c), and (d); and
 (2)by redesignating subsection (e) as subsection (c).